Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
2.	Claim 1 is allowable. Claims 11-15 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of groups I and II, as set forth in the Office action mailed on 1/30/2022, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Burum, Reg. No. 65,019 on 6/29/2022.
	This application has been amended as follows:
	Please amend claim 9, filed in the amendment filed on 6/2/2022, as the following:
	Claim 9 (Currently Amended) The SoC of claim [[8]] 1, wherein the CN is further 	configured to transfer a status for next structure configuration instruction from 	the PEs to the sequencers during program execution.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 6/2/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “… control network (CN) configured to transfer a control vector index from the sequencers to the PEs during program execution…” as claimed in claim 1.
	The closest prior art of record Li (PGPUB No. 2018/0267809, cited on PTO-892 filed on 3/23/2022) and Wang (PGPUB No. 2018/0081834, cited on PTO-892 filed on 3/23/2022) disclose a system on chip comprising reconfigurable architectures which use indices to access instructions that are used to reconfigure connections in the system on chip.  However, neither reference teaches using a control network to transfer a control vector index from the sequencers to the programmable elements of the system on a chip (note paragraph [0073] of the instant application notes a control vector index is an index to read the operations control storage).  Therefore, claim 1 is allowable of the cited prior art.

5.	Furthermore, while some limitations may be broadly disclosed in the references cited in the application, the specific combination of limitations of amended claim 1 would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 112 and 103 have been overcome by the changes in the amendment filed on 6/2/2022, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183